DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 04 February 2020 and 11 May 2021. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacoste et al. (Lacoste, US 2011/0157667).
	Referring to Claim 1, Lacoste teaches a sensor array of sensor elements configured to transmit a signal ([0156] and [0159]), an image display device ([0058]); and a processor ([0077]) configured to: receive sensor element data from the sensor array, process the sensor element data; and generate image data representative of the scene contents within the sensed field of view from the processed sensor element data; wherein processing the sensor element data comprises 
	Referring to Claim 2, Lacoste teaches wherein the sensor elements of the sensor array have a predefined spatial arrangement; [0063].
	Referring to Claim 3, Lacoste teaches wherein the image data is representative of the scene contents within the sensed field of view according to a dimensional view of the sensed field selected from the group consisting of a one, a two and a three dimensional view; [0037].
	Referring to Claim 5, Lacoste teaches wherein the image data has a predefined data sample spacing; and wherein the predefined data sample spacing is proportional to, including equal to, the predefined spatial arrangement of the sensor elements of the sensor array; [0073].
	Referring to Claim 6, Lacoste teaches wherein a total number of pixels that span a cross-range extent of the sensed field of view is equal to or greater than a total number of the sensor elements in the sensor array; [0041].
	Referring to Claim 9, Lacoste teaches wherein the sensor array is a two-dimensional sensor array; see abstract.
	Referring to Claim 10, Lacoste teaches wherein the sensor array includes at least one of a multidimensional array and a conformal surface array; [0027].
	Referring to Claim 11, Lacoste teaches wherein the processor is further configured to integrate data from multiple sensor element positions, obtained by one of: moving one or more sensor elements of the sensor array.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Li, A Fast Radial Scanned Near-Field 3-D SAR Imaging System and the Reconstruction Method, 2015).
	Referring to Claim 12, Li teaches a sensor array of sensor elements, the sensor elements having a predefined spacing and configured to transmit a predefined waveform (Fig. 1 p1355-1356 section I and II A); and a processor (p1356 section II B) configured to: determine a spatial reference point for the sensor array; determine a spatial reference point for a field of view to be imaged; generate reference Fresnel field sample data, based on the predefined waveform, to account for a space between the spatial reference point of the sensor array and the spatial reference point of the field of view to be imaged (Fig. 5-7 p1358 and p1360); and generate a data buffer containing the reference Fresnel field sample data; wherein the reference Fresnel field sample data has reference Fresnel field data sample spacing which is proportional to, including equal to, the predefined spacing of the sensor elements; and wherein a total number of Fresnel field data samples of the reference Fresnel field sample data is identical to a total number of cross-range data samples of the field of view to be imaged (p1357-1358 Sections II C and II D).
	Referring to Claim 13, Li teaches wherein the spatial reference point of the sensor array identifies a nominal center of the sensor array; (Fig. 5-7 p1358 and p1360).
	Referring to Claim 14, Li teaches wherein the spatial reference point for the field of view to be imaged identifies a nominal center of the field of view to be imaged; (Fig. 5-7 p1358 and p1360).



Allowable Subject Matter
Claims 15, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a spatial discrete Fourier transform of reference Fresnel field data to produce forward Huygens-Fresnel transfer data for a forward Huygens-Fresnel transfer buffer; wherein the reference Fresnel field data has reference Fresnel field data sample spacing which is proportional to, including equal to, the predefined spacing of the sensor elements; and wherein a total number of Fresnel field data samples of the reference Fresnel field sample data is identical to a total number of cross-range data samples of a field the field of view to be imaged; and determine a complex conjugation of the forward Huygens-Fresnel transfer data to produce data for an inverse Huygens-Fresnel transfer buffer; Referring to Claim 21, the prior art of record does not disclose nor suggest it be an obvious modification wherein a total number of Fresnel field data samples of the reference Fresnel field sample data is identical to a total number of cross-range data samples of the field of view to be imaged; determine a spatial discrete Fourier transform of the reference Fresnel field sample data to produce forward Huygens-Fresnel transfer data for a forward Huygens-Fresnel transfer buffer; determine a complex conjugation of the forward Huygens-Fresnel transfer data to produce data for an inverse Huygens-Fresnel transfer buffer; process the data of the inverse Huygens-Fresnel transfer buffer; generate image data representative of the scene contents within the sensed field of view from the processed data of the inverse Huygens-Fresnel transfer buffer; and display the generated image data on the image display device.
Claims 22 is dependent on Claim 21 and is allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7, 8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646